DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites a listing of amine A and recites an average molecular weight in a range of 200 to 500 g/mol. However, it is unclear whether this range is in reference to all of the listed compounds, or only to the last listed compound.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5-8 are rejected under 35 USC 102(a)(1) as being anticipated by GB 598,312 (“Rhone-Poulenc”).
As to claims 1, 2, 5, 6, and 8, Rhone-Poulenc teaches the formation of aryl aliphatic diamine, specifically exemplifying 1-(p-isopropylbenzylamino)-2-aminoethane (2:1-10), thus a reaction product as recited by claim 8, by reductive reaction of cuminic aldehyde (p-isopropylbenzaldehyde) with ethylenediamine. The aforementioned compound meets formula (I) where R is hydrogen, n is 1, and X is an alkyl group having three carbon atoms, and is formed by reductive alkylation of 1,2-ethylenediamine with cuminic aldehyde, which meets formula (II) with R being H as required by claims 1 and 2, n is 1, and X is C3 alkyl. Example 1 of Rhone-Poulenc teaches reaction of 14.8 g (0.1 mol) of the aldehyde with 31.2 g ethylene diamine (0.5 mol), such that the ethylenediamine is present in a 5:1 excess of carbonyl groups as required by claims 1 and 5. Rhone-Poulenc teaches that the product is purified by distillation (1:60-65) as required by claims 1 and 6.
As to claim 7, Rhone-Poulenc does not state the ethylenediamine content. However, the reaction product is distilled to remove ethylenediamine, which is the same process, and is presumed to provide a product of the recited purity.

Claims 1-5 and 8 are rejected under 35 USC 102(a)(1) as being anticipated by Milelli et al., “Structure-activity relationships of novel substituted naphthalene diimides as anticancer agents,” Eur. J. Med. Chem. 57, 417-428 (2012), with Supporting Information (“Milelli”).
As to claims 1-5 and 8, Milelli teaches a reaction of a substituted benzaldehyde with aliphatic diamine according to the scheme

    PNG
    media_image1.png
    115
    372
    media_image1.png
    Greyscale

(p. 418, Scheme 1). Example compound 27 meets formula (I) where R is H, and n is 0 as required by claims 1-3. Example compound 25 meets formula (I) where R is H, n is 1, and X is para-methoxy as required by claims 1, 2, and 4. The Supporting Information, pp. SI7-SI8, show that the compound is formed by reacting the corresponding diamine and aldehyde in a 5:1 molar ratio, thus a 5:1 excess ratio of the diamine to carbonyl groups as required by claims 1 and 5. Milelli teaches reacting the compounds in the presence of NaBH4, a reducing agent, thus reductive alkylation, followed by removal of solvent, which is then purified, thus stripped of excess starting material to provide the reaction product as required by claims 1 and 8.

Claims 1, 2, 5, and 8 are rejected under 35 USC 102(a)(1) as being anticipated by Salmi et al., “Efficient Synthesis of Various Secondary Amines Through a Titanium(IV)isopropoxide-Mediated Reductive Amination of Ketones,” Lett. Org. Chem. 3, 396-401 (2006) (“Salmi”).
As to claims 1, 2, 5, and 8, Salmi teaches the synthesis of amine compound 13 having the structure

    PNG
    media_image2.png
    71
    143
    media_image2.png
    Greyscale
(Table 2), which meets the structure of formula (I) where n is 0 and R is a methyl group as required by claims 1 and 2. Salmi teaches that the reaction is performed by reductive alkylation of acetophenone with 1,2-ethylenediamine (entry 6, table 2), which is the same as reductive alkylation of ethylenediamine (see also p 7, describing general procedure using sodium borohydride reducing agent). Acetophenone meets the recitation of formula (II) where R is methyl and n is 0 as required b claims 1 and 2. Salmi teaches that the method uses 2 mmol of the ketone and 6 mmol of the amine, thus reaction of a 3:1 excess of 1,2-ethylenediamine to carbonyl groups as required by claims 1 and 5. Salmi, p. 7, teaches purifying the reaction product, thus removing unreacted 1,2-ethylenediamine to produce the purified product as required by claims 1 and 8.

Claim(s) 8-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2016/088528 A1 (“Tomura”).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection under 35 USC 102(a)(1) because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. The Office notes that the translation may overcome the rejection over 35 USC 102(a)(1), but not under 35 USC 102(a)(2), as the reference has an effectively filed date earlier than applicant’s claimed effective filing date.
The rejections using by WO 2016/088528 A1 (“Tomura”) below rely on the US national stage publication US 2018/0327629.
As to claim 8, Tomura teaches a curing agent (hardener composition) for epoxy resin. Tomura teaches the use of two amines (a1) an aromatic amine, and (a2) an aliphatic amine having an aromatic or cycloalkane ring (abstract). Tomura exemplifies as (a2) benzylethylenediamine (para. 0021), which is an amine of formula (I) where n is 0, and R is hydrogen as required by claim 8. 
While Tomura does not recite the method of formation, this is viewed as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Since Tomura recites the same end product as recited, it is deemed to be the same as the reaction product of claim 8. As to claim 9, Tomura teaches curing epoxy resin with the compound (para. 0050, teaching mixing curing agent and epoxy resin; para. 0052, curing of the resin composition).
As to claim 10, Tomura teaches using the aliphatic amine curing agent in combination with a second amine curing agent; Example 5, Table 1, teaches a curing agent containing 250 g benzylethylenediamine in 1000 g total (para. 0063), or 25 wt %.
As to claims 11 and 12, the limitation “molecular weight in the range from 200 to 500 g/mol” is interpreted as referring to the polyoxyalkylene diamines and triamines, consistent with the extended discussion at applicant’s specification, p. 11.
Tomura does not explicitly state an amine having at least three amine hydrogens and a molecular weight of at least 200 g/mol. However, Tomura teaches that the aromatic amine is preferably an adduct of a polyamine and an epoxy resin (para. 0017). The example adduct of example 5, is instructive because it reacts 150 g of bisphenol A epoxy resin of equivalent weight of 188 (or less than 1 eq) with 8 eq of 4, 4-diaminodiphenylmethane (para. 0063).  It is calculated that the diamine is present in an approximately 2:1 molar excess of the epoxy resin, which is expected to result in a compound having molecular weight greater than 200 g/mol (since the addition of the bisphenol A epoxy resin is approximately 376 g/mol), and having more than 3 amine hydrogens, because of the excess of 4,4-diaminodiphenylmethane having 4 amine hydrogens.  
As to claim 13, Tomura, Example 7, Table 1, teaches an epoxy resin in conjunction with a curing agent (hardener) comprising benzylethylenediamine, which is a reaction product of claim 1.
As to claim 14, Tomura teaches curing epoxy resin with the compound (para. 0050, teaching mixing curing agent and epoxy resin; para. 0052, curing of the resin composition), thus a cured composition of epoxy and curing agent.
As to claim 15, Tomura teaches coating films of the composition (paras. 0054, 0076).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,899,926. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 7 recites a formula (I) where A may be 1,2-ethylene (out of three possibilities), Q is phenyl, R is hydrogen, m is 1, and n is 0, which in the case where A is 1,2-ethylene, meets the recited formula (I) where R is hydrogen and n is 0. While copending claim 7 does not recite the method of formation, this is viewed as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Since copending claim 7 recites the same end product as recited, it is deemed to be the same as the reaction product of claim 8. Patented claim 7 recites an epoxy resin composition with the amine. As such, patented claim 7 suggests all of the limitations of claims 8 and 13.

Claims 9, 14 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,899,926 in view of WO 2016/088528 A1 (“Tomura”). 	
The rejections using by WO 2016/088528 A1 (“Tomura”) below rely on the US national stage publication US 2018/0327629.
The discussion of patented claim 7 with respect to claims 8 and 13 is incorporated by reference. 
Patented claim 7 does not recite curing an epoxy resin composition as required by claim 9, a cured composition as required by claim 14 or a coating as required by claim 15. However, Tomura teaches epoxy resin compositions, including compositions containing benzylethylenediamine (see table 1), and teaches curing epoxy resin with the compound (para. 0050, teaching mixing curing agent and epoxy resin; para. 0052, curing of the resin composition), thus a cured composition of epoxy and curing agent as required by claims 9 and 14, and teaches coating films of the composition as required by claim 15 (paras. 0054, 0076). As such, curing an epoxy resin composition to form cured epoxy using the recited amine, as well as coatings are an obvious end use of the composition of patented claim 7.

Claims 8 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/266,197 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 7 recites an epoxy resin composition containing an epoxy resin and N-benzylethane-1,2-diamine, which meets formula I where n is 0 and R is hydrogen. While copending claim 7 does not recite the method of formation, this is viewed as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Since copending claim 7 recites the same end product as recited, it is deemed to be the same as the reaction product of claim 8. 
As such, copending claim 7 suggests all of the limitations of claims 8 and 13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/266,197  in view of WO 2016/088528 A1 (“Tomura”). 	
The rejections using by WO 2016/088528 A1 (“Tomura”) below rely on the US national stage publication US 2018/0327629.
The discussion of copending claim 7 with respect to claims 8 and 13 is incorporated by reference. 
Copending claim 7 does not recite curing an epoxy resin composition as required by claim 9, a cured composition as required by claim 14 or a coating as required by claim 15. However, Tomura teaches epoxy resin compositions, including compositions containing benzylethylenediamine (see table 1), and teaches curing epoxy resin with the compound (para. 0050, teaching mixing curing agent and epoxy resin; para. 0052, curing of the resin composition), thus a cured composition of epoxy and curing agent as required by claims 9 and 14, and teaches coating films of the composition as required by claim 15 (paras. 0054, 0076). As such, curing an epoxy resin composition to form cured epoxy using the recited amine, as well as coatings are an obvious end use of the composition of copending claim 7.
 This is a provisional nonstatutory double patenting rejection.

Claims 8-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10, and 13 of copending Application No. 17/269,403 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 recites a curing agent comprising N-benzylethane-1,2-diamine as required by claims 8. While copending claim 1 does not recite the method of formation, this is viewed as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Since copending claim 1 recites the same end product as recited, it is deemed to be the same as the reaction product of claim 8. Copending claim 1 recites that the compound is in combination with a second amine, the amount of the first amine being from 65 to 95 weight percent, which substantially overlaps the recited range of claim 10. Copending claim 5 recites a further amine, which includes polyoxypropylenediamines having a Mn in the range of 200 to 500 g/mol, which meets the requirements of claims 11 and 12. Copending claim 10 recites an epoxy resin composition containing the curing agent as required by claim 13. Copending claim 13 recites curing epoxy resin with the curing agent as required by claim 9, a cured composition as required by claim 14, and a coating as required by claim 15.
As such, copending claims 1,5, 10, and 13 suggests all of the limitations of claims 8-15.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 17/272,412 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 4 recites a curing agent containing N-benzylethane-1,2-diamine as amine A1, which meets formula I where n is 0, and R is hydrogen. While copending claim 4 does not recite the method of formation, this is viewed as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Since copending claim 4 recites the same end product as recited, it is deemed to be the same as the reaction product of claim 8. Copending claim 4 recites the curing agent as including another amine A2, and the weight ratio of amine A1 to A2 is 20/1 to 1/2, of 33 to 95% of the curing agent being amine A1, which substantially overlaps the range of claim 10, and as such, the range of claim 10 is an obvious variant over the range of copending claim 4.
As such, copending claim 4 suggests all of the limitations of claims 8 and 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 17/272,412 in view of WO 2016/088528 A1 (“Tomura”). 	
The rejections using by WO 2016/088528 A1 (“Tomura”) below rely on the US national stage publication US 2018/0327629.
The discussion of copending claim 4 with respect to claims 8 and 10 is incorporated by reference. 
Copending claim 4 does not recite curing an epoxy resin composition as required by claim 9, an epoxy resin composition as required by claim 13, a cured composition as required by claim 14 or a coating as required by claim 15. However, Tomura teaches epoxy resin compositions, including compositions containing benzylethylenediamine (see table 1) as required by claim 13, and teaches curing epoxy resin with the compound (para. 0050, teaching mixing curing agent and epoxy resin; para. 0052, curing of the resin composition), thus a cured composition of epoxy and curing agent as required by claims 9 and 14, and teaches coating films of the composition as required by claim 15 (paras. 0054, 0076). As such, curing an epoxy resin composition to form cured epoxy using the recited amine, as well as coatings are an obvious end use of the composition of copending claim 4.
 This is a provisional nonstatutory double patenting rejection.

Claims 8, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/277,209 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 5 recites a curing agent having amine A1 being N-benzylethane-1,2-diamine, which meets formula I where n is 0 and R is hydrogen as required by claim 8. While copending claim 5 does not recite the method of formation, this is viewed as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Since copending claim 5 recites the same end product as recited, it is deemed to be the same as the reaction product of claim 8. Claim 5 recites a curing agent of the aforementioned amine A1 with a second amine A2, where the weight ratio of A1 to A2 ranges from 20/1 to ½, or 50 to 95 wt % of amine A1, which substantially overlaps the recited range, and as such, values within the recited range are disclosed by copending claim 5. The formula of Amine A2 includes compounds having 4 amine hydrogens and molecular weight in excess of 200 g/mol when x is 2 and B is 1,2- or 1,3-propylene, and as such copending claim 5 includes amines within the definition of amine A of claim 11.
As such, copending claim 5 suggests all of the limitations of claims 8, 10, and 11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/277,209 in view of WO 2016/088528 A1 (“Tomura”). 	
The rejections using by WO 2016/088528 A1 (“Tomura”) below rely on the US national stage publication US 2018/0327629.
The discussion of copending claim 5 with respect to claims 8, 10 and 11 is incorporated by reference. 
Copending claim 5 does not recite curing an epoxy resin composition as required by claim 9, an epoxy resin composition as required by claim 13, a cured composition as required by claim 14 or a coating as required by claim 15. However, Tomura teaches epoxy resin compositions, including compositions containing benzylethylenediamine (see table 1) as required by claim 13, and teaches curing epoxy resin with the compound (para. 0050, teaching mixing curing agent and epoxy resin; para. 0052, curing of the resin composition), thus a cured composition of epoxy and curing agent as required by claims 9 and 14, and teaches coating films of the composition as required by claim 15 (paras. 0054, 0076). As such, curing an epoxy resin composition to form cured epoxy using the recited amine, as well as coatings are an obvious end use of the composition of copending claim 5.
 This is a provisional nonstatutory double patenting rejection.

Claims 8, 10 and 13 are provisionally rejected on the ground of nonstatutory double patenting as/being unpatentable over claim 7 of copending Application No. 17/768,078 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 7 recites a method using N-benzyl-1,2-ethanediamine, which meets formula (I) where R is H and n is 0. While copending claim 7 does not recite the method of formation, this is viewed as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Since copending claim 7 recites the same end product as recited, it is deemed to be the same as the reaction product of claim 8. Copending claim 7 recites a combination of amines, thus a curing agent for epoxy resins, having 70 to 95 % of the aforementioned amine, which substantially overlaps the recited range, and as such, amounts within the recited range of claim 10 are obvious over patented claim 7. Copending claim 7 recites an epoxy resin composition containing an epoxy resin and the amine as required by claim 13.
As such, copending claim 7 suggests all of the limitations of claims 8, 10, and 13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/768,078 in view of WO 2016/088528 A1 (“Tomura”). 	
The rejections using by WO 2016/088528 A1 (“Tomura”) below rely on the US national stage publication US 2018/0327629.
The discussion of copending claim 7 with respect to claims 8, 10, and 13 is incorporated by reference. 
Copending claim 7 does not recite curing an epoxy resin composition as required by claim 9, a cured composition as required by claim 14 or a coating as required by claim 15. However, Tomura teaches epoxy resin compositions, including compositions containing benzylethylenediamine (see table 1), and teaches curing epoxy resin with the compound (para. 0050, teaching mixing curing agent and epoxy resin; para. 0052, curing of the resin composition), thus a cured composition of epoxy and curing agent as required by claims 9 and 14, and teaches coating films of the composition as required by claim 15 (paras. 0054, 0076). As such, curing an epoxy resin composition to form cured epoxy using the recited amine, as well as coatings are an obvious end use of the composition of copending claim 7.
 This is a provisional nonstatutory double patenting rejection.

Claims 8 and 13 are provisionally rejected on the ground of nonstatutory double patenting as/being unpatentable over claim 7 of copending Application No. 17/771,901 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 7 recites an additional amine that may be N-benzyl-1,2-ethanediamine. While copending claim 7 does not recite the method of formation, this is viewed as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Since copending claim 7 recites the same end product as recited, it is deemed to be the same as the reaction product. Copending claim 7 recites an epoxy resin composition and the amine as required by claim 10.
As such, copending claim 7 suggests all of the limitations of claims 8 and 13.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/771,901 in view of WO 2016/088528 A1 (“Tomura”). 	
The rejections using by WO 2016/088528 A1 (“Tomura”) below rely on the US national stage publication US 2018/0327629.
The discussion of copending claim 7 with respect to claims 8 and 13 is incorporated by reference. 
Copending claim 7 does not recite curing an epoxy resin composition as required by claim 9, a cured composition as required by claim 14 or a coating as required by claim 15. However, Tomura teaches epoxy resin compositions, including compositions containing benzylethylenediamine (see table 1), and teaches curing epoxy resin with the compound (para. 0050, teaching mixing curing agent and epoxy resin; para. 0052, curing of the resin composition), thus a cured composition of epoxy and curing agent as required by claims 9 and 14, and teaches coating films of the composition as required by claim 15 (paras. 0054, 0076). As such, curing an epoxy resin composition to form cured epoxy using the recited amine, as well as coatings are an obvious end use of the composition of copending claim 7.
This is a provisional nonstatutory double patenting rejection.

Claims 8-10 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as/being unpatentable over claims 1, 9, 13, and 16 of copending Application No. 17/794,164 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 recites a curing agent composition containing N-benzylethane-1,2-diamine, which meets formula (I) where n is 0 and R is H. While copending claim 1 does not recite the method of formation, this is viewed as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Since copending claim 1 recites the same end product as recited, it is deemed to be the same as the reaction product of claim 8. The curing agent (hardener) of copending claim 1 contains 1-amino-3-aminomethyl-3,5,5-trimethylcyclohexane and N-benzylethane-1,2-diamine in an amine hydrogen ratio of 90/10 to 20/80, which is calculated to an amount of  N-benzylethane-1,2-diamine in the curing agent ranging from approximately 12 to 83 wt %, which is within the range of claim 10. Copending claim 9 recites an epoxy resin composition containing the amine as required by claim 13. Copending claim 13 recites a method for curing epoxy resin composition with the amine as required by claim 9, and copending claim 16 recites an article having the cured epoxy resin composition as a coating as required by claims 14 and 15.
As such, copending claims 1, 9, 13, and 16 suggest all of the limitations of claims 8-10 and 13-15.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764